232 F.2d 312
Gene A. MEADOWS, Appellant,v.UNITED STATES of America, Appellee.
No. 12553.
United States Court of Appeals Sixth Circuit.
Feb. 7, 1956.

Philip S. Smith, Cincinnati, Ohio, for appellant.
Wendell A. Miles, Grand Rapids, Mich., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is hereby ordered that the judgment be affirmed on the opinion of the district court, 140 F. Supp. 184, denying appellant's motion to vacate and set aside his pleas, convictions, and sentences, without prejudice to the right of appellant to apply to the Director of the Bureau of Prisons for determination of his mental competency under Title 18 U.S.C.A. § 4245.